                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LARRY JOE COLLINS,                          :   CIVIL ACTION NO. 3:12-CV-2244
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
WARDEN B. A. BLEDSOE, et al.,               :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 25th day of September, 2019, upon consideration of the

motion (Doc. 234) for leave to appear at trial without shackles filed by plaintiff Larry

Joe Collins (“Collins”), and it appearing that defendants take no position on the

motion but instead defer to the judgment of the United States Marshals Service,

(see Doc. 234 ¶ 17), and the court noting that Collins’ medical condition substantially

inhibits his mobility, it is hereby ORDERED that:

      1.     Collins’ motion (Doc. 234) is GRANTED.

      2.     The United States Marshals Service shall permit Collins to appear
             without shackles, handcuffs, or other restraints during the time the
             jury is present in the courtroom. At all other times, the United States
             Marshals Service shall determine whether restraints are necessary to
             maintain safety or security in the courtroom.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
